Exhibit 10.55

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR REGISTERED OR QUALIFIED UNDER ANY STATE SECURITIES LAWS. THIS NOTE MAY NOT BE
SOLD, TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS THE PROPOSED TRANSACTION DOES
NOT REQUIRE REGISTRATION OR QUALIFICATION UNDER FEDERAL OR STATE SECURITIES
LAWS, OR UNLESS THE PROPOSED TRANSACTION IS REGISTERED OR QUALIFIED AS REQUIRED.

 

This instrument and the rights and obligations evidenced hereby are subordinate
in the manner and to the extent set forth in that certain Subordination and
Intercreditor Agreement (as amended, supplemented or otherwise modified from
time to time, the “Subordination Agreement”) dated as of April 23, 2003, among
FAO, Inc. (the “Parent”), FAO Schwarz, Inc. (collectively with the Parent, the
“Obligors”), KBB Retail Assets Corp., Quality Fulfillment Services, Inc., and
Fleet Retail Finance Inc. in its capacity as Agent (the “Agent”) for itself and
certain lending institutions (collectively, the “Senior Lenders”) from time to
time party to that certain Loan and Security Agreement dated as of April 23,
2003 (as amended, supplemented or otherwise modified from time to time, the
“Senior Credit Agreement”), among FAO, Inc., FAO Schwarz, Inc., ZB Company,
Inc., The Right Start, Inc., Targoff-RS, LLC, Fleet Retail Finance Inc., Back
Bay Capital Funding LLC and the other lending institutions party from time to
time party thereto and Fleet Retail Finance Inc. as agent for the lenders, to
the indebtedness (including interest) owed by the Obligors pursuant to the
Senior Credit Agreement and to indebtedness refinancing the indebtedness under
that agreement as contemplated by the Subordination Agreement; and each holder
of this instrument, by its acceptance hereof, irrevocably agrees to be bound by
the provisions of the Subordination Agreement.

 

FAO SCHWARZ, INC.

 

SUBORDINATED NOTE DUE 2008

 

$9,900,000

 

King of Prussia, Pennsylvania

Note No. FAO-B

 

April 23, 2003

 

FOR VALUE RECEIVED, the undersigned, FAO Schwarz, Inc., a Delaware corporation
(the “Company”), promises to pay to KBB RETAIL ASSETS CORP., or registered
assigns, the

 

1

--------------------------------------------------------------------------------


 

principal sum of NINE MILLION NINE HUNDRED THOUSAND DOLLARS, as such principal
sum may be reduced through prepayments, plus any accrued and unpaid interest
thereon as provided for herein (or so much of such aggregate amount as shall not
have been prepaid) on December 31, 2008.  This note (this “Note”) is being
issued pursuant to the Companys First Amended Joint Plan of Reorganization as
confirmed on April 4, 2003 by the United States Bankruptcy Court District of
Delaware in Case No. 03-10119(LK) (the “Plan”).  Payments are to be made to the
address of the registered holder of this Note as set forth on the records of the
Company in lawful money of the United States of America.  The Company promises
to pay interest on the principal amount of this Note, in cash, quarterly on each
January 11, April 11, July 11 and October 11, commencing January 11, 2005 (each
such date an “Interest Payment Date”), at a rate of 6% per annum, to the holder
of record of this Note on the Company’s records (the “Holder”) at the close of
business on the date that is 10 business days prior to such Interest Payment
Date (the “Record Date”).  Pursuant to the Plan, this Note supercedes that
certain Subordinated Note No. FAO-1 in the initial aggregate principal amount of
$17,098,100 which principal amount was subsequently reduced to $14,828,637 then
increased to $14,830,637, that certain Subordinated Note No. FAO-2 in the
aggregate principal amount of $15,459,859 (which is the $14,830,637 plus the PIK
interest of $629,222) and that certain Subordinated Note No. QFS-1 in the
aggregate principal amount of $899,900.  All such notes together aggregating
$16,359,759, were compromised under the Company’s Plan of Reorganization to
$9,900,000 as represented by this Note.

 

Interest on the unpaid principal amount of this Note will accrue from the most
recent date to which interest has been paid or, if no interest has been paid,
from April 23, 2003.  Interest will be computed on the basis of a 360-day year
consisting of twelve 30-day months and paid quarterly.  The Company shall pay
principal of and interest on this Note in such coin or currency of the United
States of America as at the time of payment shall be legal tender.  The Company
may, however, pay principal of or interest on this Note by wire transfer of
federal funds, or interest on this Note by its check payable in such legal
tender.

 

Subject to Section 1, the Company shall prepay principal as set forth in Section
3.

 

This Note is secured by a guaranty dated the date hereof from Parent (the
“Guaranty”), as amended from time to time and secured by a security agreement
dated the date hereof. If the Company shall (i) fail to pay principal or
interest when due, (ii) fail generally to pay its debts as they mature, (iii)
have any complaint, application, or petition filed by or against it initiating
any matter in which the Company is or may be granted any relief from the its
debts pursuant to Title 11, U.S.C., as amended from time to time, or any other
insolvency statute or procedure or make a general assignment for the benefit of
its creditors (a “Bankruptcy Event”), or (iv) fail to comply

 

2

--------------------------------------------------------------------------------


 

with any other provision of this Note or the Plan which failure shall continue
for five days after written notice thereof from the Holder (each of (i) through
(iv) above, an “Event of Default”), the aggregate outstanding amount of this
Note, including any accrued and unpaid interest, shall be immediately due and
payable, and in addition thereto, and not in substitution therefor, the Holder
shall be entitled to exercise any one or more of the rights and remedies
provided by law.  Failure to exercise any right or remedy under this Note or
available under applicable law shall not constitute a waiver of such option or
such other remedies or of the right to exercise any of the same in the event of
any subsequent Event of Default.  The Company and all makers, sureties,
guarantors, endorsers and other persons assuming obligations pursuant to this
Note hereby waive presentment, protest, demand, notice of dishonor and all other
notices and all defenses and pleas on the grounds of any extension of the time
of payments or the due dates hereof, in whole or in part, before or after
maturity, with or without notice.  No renewal or extension of this Note, no
release of any obligor and no delay in enforcement of this Note or in exercising
any right or power hereunder shall affect the liability of any obligor
hereunder.

 

1.               Ranking. This instrument and the rights and obligations
evidenced hereby are subordinate in the manner and to the extent set forth in
the Subordination Agreement to the indebtedness (including interest) owed by the
Company pursuant to the Senior Credit Agreement and to indebtedness refinancing
the indebtedness under the Senior Credit Agreement as contemplated by the
Subordination Agreement, and to any other secured indebtedness of the Company
for borrowed money permitted by the Senior Credit Agreement, and each Holder of
this Note, by acceptance hereof, agrees to be bound by the provisions of the
Subordination Agreement.  In the event that any provisions of this Note are
deemed to conflict with the Subordination Agreement, the provisions of the
Subordination Agreement shall govern.

 

2.               Covenants.

 

2.1 Payment of Note. The Company shall pay the principal of and interest on this
Note on the dates and in the manner provided herein.  Principal and interest
shall be considered paid on the date due if the Company shall have delivered
such amounts to the address of the Holder on its books and records or to such
other address or by wire transfer instruction set forth in writing and delivered
to the Company, in each case in accordance with the notice provisions of this
Note.

 

To the extent lawful, the Company shall pay interest (including post-petition
interest in any proceeding under any bankruptcy law) on (i) overdue principal at
the rate borne by this Note compounded quarterly and (ii) overdue installments
of interest at the same rate, compounded quarterly.

 

3

--------------------------------------------------------------------------------


 

Notwithstanding any other provision of this Note, no payment shall be paid under
this Note unless the Company and its co-debtors under the Plan are current with
respect to payments due to holders of any Allowed Class 4 and Class 8 Claims (as
defined in the Plan) and such payments have not been deferred and remain unpaid
pursuant to the Plan, and further provided that the Company and such co-debtors
are generally paying their post-Effective Date (as defined in the Plan)
obligations as such obligations become due, other than claims or obligations
that are subject to a bona fide dispute.

 

3.               Prepayment of this Note.

 

3.1 Mandatory Prepayment.  The Company shall make mandatory prepayments of this
Note of $3,300,000 (or such lower amount as remains outstanding) in aggregate
principal amount, together with all accrued and unpaid interest to the date of
prepayment, on each of December 31, 2006 and December 31, 2007.

 

3.2 Reduction of Principal.  If, at any time on or before September 1, 2004, the
Holder and Royal Vendex KBB N.V. are no longer liable or otherwise obligated
under any guaranty with respect to any lease of the Company or Parent (the
“Release”), the aggregate outstanding principal amount of this Note shall be
reduced by $4,000,000.  In the event the Release does not occur on or before
September 1, 2004, the aggregate outstanding principal amount of this Note shall
not be reduced and shall be otherwise due and payable in accordance with the
terms of this Note.

 

3.3 Prepayment by Indemnity Credit. In the event the Holder shall be required to
make any payments pursuant to Article 13 of the Agreement and the Holder elects
in accordance with the terms of the Asset Purchase Agreement dated as of
November 19, 2001 by and among the Parent, the Company, Royal Vendex KBB N.V.,
KBB Retail Assets Corp. and Quality Fulfillment Services, Inc. (the “Purchase
Agreement”) to have such payment obligation satisfied by means of a reduction in
the principal amount of this Note and so notifies the Company in writing (an
“Indemnity Credit Prepayment Notice”), on the fifth Business Day following the
receipt of such Indemnity Credit Payment Notice by the Company (the “Deemed
Prepayment Date”), the Company shall be deemed to have prepaid an amount which,
after addition of the accrued and unpaid interest thereon through the Deemed
Prepayment Date, is equal to the amount specified in the Indemnity Credit
Prepayment Notice which shall be not more than 50% of the amount of such
indemnity obligation. Any such prepayment shall be noted on the schedule of
prepayments and adjustments attached to this Note, however, failure to make such
notation shall have no

 

4

--------------------------------------------------------------------------------


 

effect on the actual principal amount of this Note at any time outstanding.  On
and after any such prepayment, interest shall cease to accrue on the principal
amount of this Note so prepaid.

 

4.               Payment Suspension. Notwithstanding anything in this Note to
the contrary, to the extent that the Company and the Holder dispute the amount
of any indemnity payment alleged to be due from the Holder to the Company
pursuant to and in accordance with the Purchase Agreement, then the Company may
suspend payment under this Note (other than any payment due by reason of the
prior occurrence of an Event of Default) up to the net amount of such indemnity
payments in dispute under the Purchase Agreement until such dispute is resolved
and such suspension shall not be deemed an Event of Default.

 

5.               Transfer; Registration; Replacement. Upon surrender of this
Note for registration of transfer or assignment, duly endorsed, or accompanied
by a written instrument of transfer or assignment duly executed, by the
registered Holder hereof or such Holder’s attorney duly authorized in writing, a
new Note for a like principal amount shall be issued to, and, at the option of
the Holder, registered in the name of, the transferee or assignee.  The Company
may deem and treat the person in whose name this Note is registered as the
Holder and owner hereof for the purpose of receiving payments and for all other
purposes whatsoever, and the Company shall not be affected by any notice to the
contrary.

 

6.               Miscellaneous.

 

6.1 Notices. All notices to be given under this Note shall be in writing and
shall be given either personally, by reputable private delivery service, by
regular first-class mail or certified mail return receipt requested, by fax, or
email, addressed to the parties at the addresses shown below, or at any other
address designated in writing by one party to the other party.  All notices
shall be deemed to have been given upon delivery in the case of notices
personally delivered, or at the expiration of two business days following
delivery to the private delivery service, or three business days following the
deposit thereof in the United States mail, with postage prepaid or on the first
business day of receipt in the case of notices sent by fax or email.

 

If to Holder:                  At its address set forth on the records of the
Company which, until changed as set forth herein shall be:

 

5

--------------------------------------------------------------------------------


 

c/o Royal Vendex KBB N.V.
De Klencke 6, NL-1083
Postbus 7997, 1008, AD
Amsterdam, The Netherlands
Attention: Marcel Smits/Eric ter Hark
Tel: 31.20.5490.596
Fax: 31.20.6461.954
Email: eric.ter.hark@vendexkbb.nl

 

with required copy to (which, in and of itself, shall not constitute notice):

 

Kronish Lieb Weiner & Hellman LLP
1114 Avenue of the Americas
New York, New York 10036
Attention: Mark Lipschutz
Tel: (212) 479-6355
Fax: (212) 479-6275
Email: mlipschutz@klwhllp.com

 

If to Company to:

 

FAO Schwarz, Inc.
2520 Renaissance Blvd.
King of Prussia, PA 19406
Attention: Legal
Tel: (610) 278-7800
Fax: (610) 278-7804
Email: kroyer@faoinc.com

 

with required copy to (which, in and of itself, shall not constitute notice):

 

Fulbright & Jaworski L.L.P.
865 South Figueroa Street, 29th Floor
Los Angeles, CA 90017
Attention: Victor Hsu, Esq.

 

6

--------------------------------------------------------------------------------


 

Tel:  (213) 892-9326
Fax: (213) 680-4518
Email: vhsu@fulbright.com

 

6.2 Amendment; Successors and Assigns. This Note may not be modified or amended,
nor may any rights hereunder be waived, except in a writing signed by the party
against whom enforcement of the modification, amendment or waiver is sought. 
This Note shall be binding upon and shall inure to the benefit of the parties
hereto and their respective successors and assigns.  The Company’s obligations
under this Note may not be assigned or transferred by the Company without the
prior written consent of the registered Holder hereof or thereof.

 

6.3 Governing  Law.  This  Note  shall be  governed  by,  and shall be 
construed  and  enforced in accordance with, the internal laws of the State of
New York, without regard to conflicts of laws principles.

 

[Remainder of Page Intentionally Left Blank]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Note to be duly executed on
its behalf as of the date first hereinabove set forth.

 

 

FAO SCHWARZ, INC.

 

 

 

 

 

By:

/s/ Jerry Welch

 

 

Name:

Jerry Welch

 

 

Title:

President and Chief Executive Officer

 

 

8

--------------------------------------------------------------------------------


 

Schedule of Principal Prepayments and Adjustments

 

 

Date

 

Amount of Principal
Prepayment or
Adjustment

 

Aggregate Principal Amount
of Note after
Prepayment or Adjustment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9

--------------------------------------------------------------------------------